Exhibit 10.2.b

409A DECLARATION OF AMENDMENT TO

BB&T CORPORATION

1995 OMNIBUS STOCK INCENTIVE PLAN

THIS 409A DECLARATION OF AMENDMENT to the BB&T Corporation 1995 Omnibus Stock
Incentive Plan, as amended and restated (the “Plan”) is executed on the 16th day
of December, 2008, by BB&T Corporation (the “Corporation” or “BB&T”).

RECITALS:

WHEREAS, on and after January 1, 2005 through December 31, 2008, the Plan has
been operated, to the extent applicable, in good faith compliance with
Section 409A of the Internal Revenue Code of 1986, as amended, and the guidance
issued thereunder by the United States Department of Treasury and the Internal
Revenue Service; and

WHEREAS, the Corporation desires to amend the Plan to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and the final regulations issued thereunder (“Section 409A”);

NOW, THEREFORE, IT IS DECLARED, that, by action of the Board of Directors of
BB&T Corporation on the 16th day of December, 2008, the Plan is amended as
follows:

1. Section 4.02 is amended, effective January 1, 2005, by the addition of the
following sentence after the third sentence thereof:

“A Corresponding SAR shall be granted concurrently with the grant of a related
Option.”

2. The first sentence of Article VI is amended, effective January 1, 2005, by
the deletion of the phrase “eighty-five percent (85%)” and the insertion of the
phrase “one hundred percent (100%)” in place thereof; and the following new
sentence is added at the end of Article VI:

“The Initial Value of a SAR shall never be less than one hundred percent
(100%) of the Fair Market Value per share of BB&T Common Stock on the date the
SAR is granted.”

3. Section 8.01 is amended, effective January 1, 2005, by the deletion of the
proviso, and the insertion in place thereof the following:

“provided, however, that a Corresponding SAR shall be exercisable only at the
time and to the extent that the related Option is exercisable.”



--------------------------------------------------------------------------------

4. The third sentence of Section 8.02 is amended, effective January 1, 2005, by
the deletion of the parenthesis “(determined as of the day preceding the Date of
Exercise).”

5. Section 8.03 is amended, effective January 1, 2005, by inserting after the
words “settled in cash” the phrase “within 15 business days of exercise
(provided that if such 15-day period begins in one calendar year and ends in
another, the Participant shall not have the right to designate the calendar year
of payment)” and by inserting at the end of the first sentence after the words
“Common Stock” the phrase “within 30 business days after the Date of Exercise.”

6. The following new Section 8.05 is added to Article VIII of the Plan,
effective January 1, 2005:

“8.05 No Deferral. No Option or SAR shall have any feature that would allow for
the deferral of compensation of income (within the meaning of Section 409A)
other than the deferral of income until the exercise of the Option or SAR.”

7. Section 10.04 is amended, effective January 1, 2005, by the deletion of the
phrase “as soon as practicable” and the insertion of the phrase “between
January 1 and March 15” in place thereof.

8. Section 10.05 is amended, effective January 1, 2005, by the deletion of the
phrase “single sum as soon as practicable” and the insertion of the phrase
“single sum cash payment between January 1 and March 15” in place thereof.

9. The following new Section 10.07 is added to Article X of the Plan, effective
January 1, 2005:

“10.07 No Acceleration or Delay. The Committee shall not have the discretionary
authority to accelerate or delay any cash payment or issuance of shares
underlying Performance Share awards that constitute a deferral of compensation
within the meaning of Section 409A, except to the extent that such acceleration
or delay is permitted under Section 409A.”

10. The following new Section 10.08 is added to Article X of the Plan, effective
January 1, 2005:

“10.08 Specified Employees. Notwithstanding any provisions of this Article X or
any other provision of the Plan to the contrary, if the Participant is a
“specified employee” within the meaning of Section 409A and the Company’s
specified employee identification policy, if any (“Specified Employee”), to the
extent that Performance Shares constitute “nonqualified deferred compensation”
within the meaning of Section 409A and no exception applies and such Performance
Shares are deemed to be paid upon a “separation from service” within the meaning
of Section 409A (“Separation from Service”), such Performance Shares will not be
paid and/or issued

 

- 2 -



--------------------------------------------------------------------------------

until the earliest of (i) the date of such Specified Employee’s death, (ii) the
earliest date permitted under Section 409A, or (iii) the first business day of
the seventh (7th) month following such Specified Employee’s Separation from
Service, at which time Performance Shares otherwise due during the first six
(6) months following such Specified Employee’s Separation from Service shall be
paid and/or issued in a single sum on the first business day of such seventh
month.”

11. The second sentence of Section 10(A).01 is amended, effective January 1,
2005, by the deletion of the word “and” before “(ii)” and the insertion of a
comma in the place thereof and the addition of the following at the end of the
sentence:

“and (iii) the number of Valuation Periods in the Performance Period, which
number shall not be less than three.”

12. The first sentence of Section 10(A).02 is deleted, effective January 1,
2005, and the following is inserted in place thereof:

“A Performance Unit award will be earned based on the value of each Performance
Unit at the end of the number of Valuation Periods set by the Committee in
accordance with Section 10(A).01.”

13. The second sentence of Section 10(A).02 is amended, effective January 1,
2005, by the deletion of the clause “As soon as practicable after the expiration
of the Valuation Period as the audited financial statements of the Corporation
for the preceding calendar year are available to the Committee,” and the
insertion of “Between January 1 and March 15 after the expiration of the
Valuation Periods” in place thereof.

14. Section 10(A).03 is amended, effective January 1, 2005, by the deletion of
the phrase “, in the Committee’s discretion,” in the third sentence, and the
insertion of the phrase “, in accordance with Sections 10(A).04 and 10(A).05,”
in place thereof.

15. Section 10(A).04 is amended, effective January 1, 2005, by the deletion of
the phrase “as soon as practicable” in the first sentence and the insertion of
the phrase “between January 1 and March 15” in place thereof.

16. Section 10(A).05 is amended, effective January 1, 2005, by the deletion of
the phrase “single sum as soon as practicable” and the insertion of the phrase
“single sum cash payment between January 1 and March 15” in place thereof.

17. The following new Section 10(A).07 is added to Article X(A) of the Plan,
effective January 1, 2005:

“10(A).07 No Acceleration or Delay. The Committee shall not have the
discretionary authority to accelerate or delay any cash payment or issuance of
shares underlying Performance Unit awards that constitute a deferral of
compensation within the meaning of Section 409A, except to the extent that such
acceleration or delay is permitted under Section 409A.”

 

- 3 -



--------------------------------------------------------------------------------

18. The following new Section 10(A).08 is added to Article X(A) of the Plan,
effective January 1, 2005:

“10(A).08 Specified Employees. Notwithstanding any provisions of this Article
X(A) or any other provision of the Plan to the contrary, if the Participant is a
Specified Employee, to the extent that Performance Unit awards constitute
“nonqualified deferred compensation” within the meaning of Section 409A and no
exception applies and such Performance Unit awards are deemed to be paid upon a
Separation from Service, such Performance Unit awards will not be paid and/or
issued until the earliest of (i) the date of such Specified Employee’s death,
(ii) the earliest date permitted under Section 409A, or (iii) the first business
day of the seventh (7th) month following such Specified Employee’s Separation
from Service, at which time Performance Unit awards otherwise due during the
first six (6) months following such Specified Employee’s Separation from Service
shall be paid and/or issued in a single sum on the first business day of such
seventh month.”

19. The last sentence of the last paragraph of Article XI is amended, effective
January 1, 2005, by the deletion of the phrase “as the Committee, in its
discretion, determines is appropriate” and the insertion of the phrase “in
compliance with Section 409A (including, except in the case of incentive stock
options, adjustment in the manner described in Treasury Regulation
Section 1.409A-1(b)(5)(v)(D))” in place thereof.

20. The first sentence of Article XII is amended, effective January 1, 2005, by
inserting in the parenthetical before the word “withholding” the words
“reporting and.”

21. Section 13.04 is amended, effective January 1, 2005, by inserting words “or
Section 409A” after the parenthetical “(relating to stock options).”

22. The following new Article XVII is added the Plan, effective January 1, 2005:

“Article XVII

SECTION 409A

To the extent applicable, BB&T intends that the Plan comply with Section 409A,
and the Plan shall be construed in a manner to comply with Section 409A. Should
any provision of the Plan or an Agreement be found not in compliance with
Section 409A, Participants shall be contractually bound to execute any and all
amendments to awards necessary and required by legal counsel of BB&T to achieve
compliance with Section 409A. Notwithstanding any other provision of the Plan,
the tax treatment of awards under the

 

- 4 -



--------------------------------------------------------------------------------

Plan shall not be, and is not, warranted or guaranteed. Neither BB&T, the Board,
the Committee, any Subsidiary, nor any of their delegatees shall be held liable
for any taxes, penalties, or other monetary amounts owed by a Participant, his
beneficiary, or other person as a result of the grant, modification, or
amendment of an award or the adoption, modification, amendment, or
administration of the Plan.”

IN WITNESS WHEREOF, this 409A Declaration of Amendment is executed on behalf of
BB&T Corporation on the day and year first above written.

 

BB&T CORPORATION By:  

/s/    Robert E. Greene

Title:  

Senior Executive Vice President

 

ATTEST:

/s/    Frances B. Jones

Title: [Corporate Seal]

 

- 5 -